Citation Nr: 0523070	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-40 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
urethritis and prostatitis.

4.  Entitlement to service connection for prostate cancer.

5.  Whether there was clear and unmistakable error in the 
prior rating decisions, which denied claims for service 
connection for hypertension, bilateral hearing loss, and 
urethritis and prostatitis.  




WITNESSES AT HEARING ON APPEAL

Veteran, spouse, AF, and TK


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and March 2004 rating decisions of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the June 2002 rating decision, the 
RO denied reopening the claim for service connection for 
bilateral hearing loss.  In the March 2004 rating decision, 
the RO denied reopening the claims for service connection for 
hypertension and urethritis and prostatitis and denied 
service connection for prostate cancer.

In May 2005, the veteran, his spouse, and two friends 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.  At the hearing, the veteran 
submitted additional evidence and waived initial RO 
consideration.  The waiver by the veteran allows the Board to 
consider that additional evidence.  In July 2005, the veteran 
submitted additional evidence without a waiver of initial RO 
consideration.  However, the evidence submitted is 
duplicative of evidence that had been in the claims file, and 
thus a remand for the RO to consider this evidence is not 
necessary.  See 38 C.F.R. § 20.1304(c) (2004).




FINDINGS OF FACT

1.  Service connection for hypertension was denied in a 
December 1945 rating decision.  The veteran was notified of 
this decision and of his appeal rights and did not appeal the 
decision.  

2.  An application to reopen the claim for service connection 
for hypertension was denied in September 1977.  The veteran 
was notified of this decision and of his appeal rights and 
did not appeal the decision.  

3.  Evidence associated with the claims file following the 
September 1977 denial shows a post service diagnosis of 
hypertension, a previously unestablished fact necessary to 
substantiate the claim.  

4.  Post service diagnosis of hypertension cannot be 
disassociated with the diagnosis of hypertension shown in the 
separation examination.  

5.  Service connection for bilateral hearing loss was denied 
by the Board in January 1987.  

6.  The evidence associated with the claims file since the 
1987 Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.

7.  Service connection for urethritis and prostatitis was 
denied in September 1977.  The veteran was notified of this 
decision and of his appeal rights and did not appeal the 
decision.  

8.  Evidence associated with the claims file following the 
September 1977 denial does not raise a reasonable possibility 
of substantiating the claim.

9.  Competent evidence of a nexus between the post service 
diagnosis of prostate cancer and service, to include 
manifestations of such to a compensable degree within one 
year following the veteran's discharged from service, is not 
of record.

10.  The December 1945 rating decision, which denied service 
connection for hypertension, the February 1954 rating 
decision, which denied service connection for urethritis and 
prostatitis, and the September 1977 decision, which denied 
service connection for hypertension and urethritis and 
prostatitis, are supportable by the facts and law extant at 
the time of the decision.

11.  The November 1985 rating decision, which denied service 
connection for bilateral hearing loss, was subsumed in the 
January 1987 Board decision.


CONCLUSIONS OF LAW

1.  The December 1945 rating decision and the September 1977 
decision, which denied service connection for hypertension, 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

2.  Evidence submitted to reopen the claim for service 
connection for hypertension is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  Hypertension was incurred in service  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  The January 1987 Board decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

5.  Evidence submitted to reopen the claim for service 
connection for bilateral hearing loss is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001).

6.  The September 1977 decision, which denied service 
connection for urethritis and prostatitis, is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

7.  Evidence submitted to reopen the claim for service 
connection for urethritis and prostatitis is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2004).

8.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

9.  The December 1945 rating decision, which denied service 
connection for hypertension, the February 1954 rating 
decision, which denied service connection for urethritis and 
prostatitis, and the September 1977 decision, which denied 
service connection for hypertension and urethritis and 
prostatitis, did not contain clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2004).

10.  The November 1985 rating decision, which denied service 
connection for bilateral hearing loss, was subsumed by the 
January 1987 Board decision and therefore is not subject to 
review for clear and unmistakable error.  38 C.F.R. 
§§ 3.105(a), 20.1104 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2003 letter sent to the veteran.  
Since these letters fully provided notice of elements (1), 
(2), (3), and (4), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that 
in the VCAA letter issued, the RO provided the veteran with 
the evidence necessary to substantiate both a claim that was 
previously denied and a claim for service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
from 1992 to 2005.  The veteran has submitted a statement 
from a private physician and copies of service records.  He 
has not indicated the existence of any additional records 
that would aid in substantiating the claims.

VA has not provided the veteran with examinations or obtained 
medical opinions in connection with the claims on appeal; 
however, the Board finds that VA was not under an obligation 
to obtain an examination or a medical opinion, as the veteran 
has not brought forth new and material evidence to reopen the 
claim for service connection for hearing loss and urethritis 
and prostatitis.  See 38 C.F.R. § 3.159(c)(4)(iii) (stating 
that the requirement of an examination applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured).  As to the application to 
reopen the claim for service connection for hypertension, the 
Board is reopening and granting the claim, and thus there is 
no prejudice to the veteran in VA not providing him with an 
examination or obtaining a medical opinion in connection with 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the veteran's service medical records 
are incomplete.  The record reflects that in 1984 and 1985, 
the RO made concerted efforts to obtain the veteran's service 
medical records.  The National Personnel Records Center 
stated that the veteran's service medical records were fire 
related.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, 19 Vet. App. 103.

Regarding the allegations of clear and unmistakable error, 
the Court has held that the VCAA does not apply to those 
types of claims.  Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (Holding VCAA inapplicable to claims of clear 
and unmistakable error).  

II.  Applicable law

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  Pursuant 
to 38 U.S.C.A. § 7105(c), a final decision by the RO may not 
thereafter be reopened and allowed.  The exception to these 
two rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once a Board decision has been 
issued and once an RO rating decision becomes final, absent 
the submission of new and material evidence, the claim cannot 
be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7104(b), 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 

The legal standard of what constitutes "new and material 
evidence" was amended in 2001.  The amendment applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2004)).  Here, the applications to 
reopen the claim for service connection for bilateral hearing 
loss was filed prior to August 2001, so the former definition 
of "new and material evidence" applies to that claim.  The 
application to reopen the claims for service connection for 
hypertension and for urethritis and prostatitis were filed 
after August 2001, and thus the amended definition of "new 
and material evidence" applies to those claims.  
 
Under the former definition, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see Fossie v. West, 
12 Vet. App. 1, 4 (1998); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Under the amended definition, "new and material evidence" 
is defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
hypertension, sensorineural hearing loss (an organic disease 
of the nervous system), and cancer may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The record reflects that the RO adjudicated the veteran's 
claims that had been previously denied essentially on the 
merits.  Initially, in the June 2002 and March 2004 rating 
decisions, the RO determined that the veteran had not 
submitted new and material evidence as to each of those 
claims.  However, in the October 2004 statement of the case 
and the April 2005 supplemental statement of the case, the RO 
considered the veteran's applications to reopen the 
previously-denied claims on the merits without making a 
finding that the veteran had submitted new and material 
evidence.  However, before the Board may reopen a claim, 
there must be a finding by the Board that new and material 
evidence has been presented, and the Board must substantiate 
its finding.  Barnett, 83 F.3d 1380; 38 U.S.C.A. § 5108.  

A.  Hypertension

Service connection for hypertension was denied in a December 
1945 RO rating decision.  The relevant evidence of record at 
that time were the veteran's separation examination and his 
application for compensation.  The separation examination 
shows that under item 11, it asked the examiner to "[l]ist 
all significant diseases, wounds, and injuries.  State 
circumstances under which wounds or injuries were incurred 
and date of onset.  Answer yes or no in Columns 1 to 4."  
The examiner listed hypertension.  Under "EPTS" (existed 
prior to service) and "AMS" (aggravated in military 
service), he wrote "no."  Under "IMS" (incurred in 
military service) and "PD" (present disability), the 
examiner wrote, "yes."  The veteran's blood pressure at 
that time was 140/80 (systolic/diastolic).  The examiner 
stated examination of the cardiovascular system showed no 
abnormalities.  Under item 40, it asked whether in the 
examiner's opinion, the wound, injury, or disease would 
result in "disability" or "untimely death," he included 
the diagnosis of hypertension and stated "no" as to both 
questions.  Under item 41, it asked the examiner if in his 
opinion the wound, injury, or disease was incurred in the 
line of duty, the examiner included the diagnosis of 
hypertension and stated "yes."  The RO denied the claim 
stating that hypertension had not been shown by the evidence 
of record.  The veteran was informed of the determination in 
January 1946, to include his appellate rights.  He did not 
appeal the decision, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

In August 1977, the RO denied the claim for service 
connection for hypertension even though the record did not 
show the veteran had filed an application to reopen the 
claim.  The veteran had not submitted any additional evidence 
pertaining to that claim at that time.  This would indicate 
the RO denied the claim for the same reason as that shown in 
the October 1945 rating decision.  He was informed of the 
1977 determination in a September 1977 letter, to include his 
appellate rights.  He did not appeal the decision, and it 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In April 1978, the veteran submitted a claim stating he 
wanted to reopen the claim for service connection for 
hypertension and wanted to apply for pension benefits.  He 
attached a statement from a private physician, wherein Dr. HC 
stated the veteran had been his patient for a "number of 
years," during which time he had treated the veteran for 
moderate to severe hypertension.  He reported the medications 
the veteran was currently on and that his blood pressure 
average was 140/100.  A July 1978 VA examination report shows 
the examiner reported the veteran's blood pressure as 160/120 
sitting, 200/120 recumbent, and 190/120 standing.  Under 
remarks, he stated the veteran had a history of hypertension 
since 1945.  He diagnosed essential hypertension.  

A September 1978 rating decision shows that only the claim 
for pension benefits was considered.  Additionally, there is 
no notification letter in the claims file pertaining to this 
rating decision.  Because the application to reopen the claim 
for service connection for hypertension was not adjudicated 
at that time, the veteran's April 1978 claim has remained 
pending since that time.  See 38 C.F.R. § 3.160(c) (2004).  
The veteran did not seek to reopen the claim for hypertension 
from the 1978 claim until October 2003.  Thus, the September 
1977 rating decision is the last final decision regarding the 
claim for service connection for hypertension.

At the time of the September 1977 decision, the veteran had 
not submitted post service evidence of hypertension.  While 
the RO did not provide its reason for denying the claim, 
based upon the evidence of record at that time, the veteran 
had not brought forth competent evidence of post service 
hypertension.  Following the veteran's April 1978 application 
to reopen, evidence has been associated with the claims file 
which shows the veteran has had hypertension since the 
1970's, as stated by Dr. HC.  The VA treatment records dated 
from 1992 to 2005 show diagnoses of hypertension.  Since 
evidence of post service hypertension was not of record at 
the time of the September 1977 rating decision, the Board 
finds that such evidence is new and material, and the claim 
for service connection for hypertension is reopened.  See 
38 U.S.C.A. § 5108.  The Board will adjudicate the claim for 
service connection for hypertension on the merits, which 
includes consideration of all the evidence of record.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports a grant of service 
connection for hypertension.  The separation examination 
shows that the examiner diagnosed the veteran with 
hypertension and stated that it was incurred in service and 
that the veteran had a present disability at the time of his 
separation in October 1945.  In another part of the 
examination report, the examiner reiterated a finding that 
hypertension had been incurred in service.  As stated above 
the evidence shows the veteran was diagnosed with 
hypertension in the 1970's and currently has hypertension.  
The Board finds that it cannot disassociate the post service 
diagnosis of hypertension and the finding of hypertension on 
the separation examination.  Resolving all reasonable doubt 
in favor of the veteran, service connection for hypertension 
is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral hearing loss

Service connection for bilateral hearing loss was denied by 
the Board in a January 1987 rating decision.  At the time of 
the Board decision, the relevant evidence of record consisted 
of the separation examination, daily sick reports, VA medical 
records, testimony at an RO hearing and a Board hearing, and 
the veteran's claim for compensation.  The separation 
examination shows that hearing in whispered voice was 15/15 
in the right and left ears.  The examiner did not report 
hearing loss as one of the diseases, wounds, or injuries 
under item 11.  The daily sick reports show the veteran was 
seen multiple times at the medical facility during service 
but the records do not show for what the veteran was treated.  
A July 1978 VA examination report shows that the examiner 
found no hearing loss at the time of the examination.  An 
April 1984 VA consultation shows the veteran was referred for 
a hearing evaluation due to a decrease in hearing.  That 
report shows a subsequent finding the veteran had severe 
sensorineural hearing loss in both ears.  A June 1984 VA 
audiological evaluation confirmed the veteran met the 
criteria for a bilateral hearing loss "disability" for VA 
purposes.  See 38 C.F.R. § 3.385.  

At the June 1986 RO hearing, the veteran's representative 
stated the veteran had gone through five campaigns in Europe 
and Africa and was exposed to "quite a bit of artillery 
fire."  He stated the veteran's hearing became more and more 
severe as time went on.  The veteran stated that he was in 
service for five years and had been overseas for three of 
those years.  He stated he had gone to Africa, France, and 
Italy and he was with the "155 cannons."  The veteran 
testified he had been exposed to cannon noise throughout his 
time overseas.  He expressed frustration at the loss of his 
service medical records and noted he had no control over 
those documents.  He stated he did not seek treatment for 
hearing loss when he got out of service but had recently 
sought treatment because it had gotten worse.  The veteran 
testified he was a salesman after he was discharged from 
service and was not exposed to loud noise.  The transcript of 
the August 1986 Board hearing is not in the claims file.  
However, in the Board decision, it noted the testimony the 
veteran provided before the Board was about the onset and 
severity of his bilateral hearing loss.  

The Board denied the claim for service connection for 
bilateral hearing loss stating that while the veteran 
reported that he had hearing loss in service, the separation 
examination did not show hearing loss.  It noted that the 
first evidence of hearing loss was in 1984, which was more 
than 38 years following the veteran's discharge from service.  
It further noted there was no evidence of bilateral 
sensorineural hearing loss manifesting within one year 
following the veteran's discharge from service nor evidence 
of continuity of symptomatology following the veteran's 
service until many years after his discharge from service.  
That decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.

The additional evidence received since the January 1987 Board 
decision consists of VA treatment records, a copy of a Court 
decision, copies of records that were in the claims file at 
the time of the January 1987 decision, testimony from the 
veteran, his spouse, and two friends, and the veteran's 
application to reopen the claim.  The VA treatment records 
show the veteran currently has hearing loss.  The copies of 
the records are the separation examination, the daily sick 
reports, prior rating decisions, and VA's requests to 
reconstruct service records.  In the copy of the Court 
decision, the veteran highlighted the discussion of how under 
38 C.F.R. § 3.303, service connection can still be 
established for a disability even if there was no showing of 
such disability in service or for many years following 
service. 

At the May 2005 hearing, the veteran testified that when he 
entered service in 1942, he went to an engineer training camp 
and a special school to be a topographic computer specialist.  
He stated he was sent to Africa and Italy and that being in 
artillery control, he had been exposed to the roar of the 
cannons.  The veteran stated he was exposed to that noise 
constantly, even when he went to Southern France and Germany.  
He testified that after the war ended, his hearing was 
"practically nothing" and that the government gave him 
hearing aids.  He stated he was given the hearing aids when 
he returned from the war.  The veteran's spouse stated that 
when the veteran returned home after the war, he constantly 
had to ask her to speak louder.  She stated the veteran had 
hearing problems from that time.  The friends of the veteran 
did not provide testimony regarding this claim.  

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the January 1987 Board decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral hearing loss.  
See 38 C.F.R. § 3.156(a).  At the time of the January 1987 
Board decision, the evidence of record showed that the 
separation examination was negative for any finding of 
hearing loss, that a 1978 VA examination did not find 
evidence of hearing loss, and that the first diagnosis of 
hearing loss was in 1984.  The additional evidence associated 
with the veteran's current application to reopen the claim 
does not provide any basis to reopen the claim.  The VA 
treatment records confirm a fact that was in the record at 
the time of the January 1987 Board decision-that the veteran 
has current bilateral hearing loss disability.  The copies of 
records that were in the claims file at the time of the 1987 
decision are cumulative and redundant of that which was of 
record at the time of the prior decision and cannot 
constitute new and material evidence to reopen the claim for 
service connection for bilateral hearing loss.  See id.  
Finally, the testimony provided by the veteran at the May 
2005 hearing is essentially identical to that which he had 
provided at the June 1986 RO hearing.  Thus, his testimony 
cannot constitute new and material evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  The testimony from the 
veteran's wife confirms allegations that the veteran had made 
that he had hearing loss when he was discharged from service 
and do not clinically clarify he had hearing loss at the time 
of discharge.  Thus, her testimony cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).  Finally, the 
copy of the Court decision, while new, is not material, as it 
is not relevant to the application to reopen.  While not 
cited in the Board's decision, it is clear that the 
provisions of 38 C.F.R. § 3.303 were considered. 

The evidence associated with the claims file since the 
January 1987 Board decision does not cure the defect of a 
lack of evidence of manifestations of sensorineural hearing 
loss to a compensable degree within one year following the 
veteran's discharge from service or the lack of competent 
evidence of a nexus between the post service diagnosis of 
bilateral hearing loss, to include sensorineural hearing 
loss, and service.  

The Board notes that the veteran has asserted he is entitled 
to the application of 38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. § 3.304(d) (2004), as he engaged in combat in World 
War II.  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996); see 38 C.F.R. § 3.304(d).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.  
Section 1154(b) addresses the combat veteran's ability to 
allege that an event occurred in service while engaging in 
combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
for both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  

The statute and regulation would not assist him in reopening 
the claim for service connection for bilateral hearing loss.  
Again, the statements and testimony provided by the veteran 
show that he claimed inservice noise exposure and hearing 
loss at the time of the January 1987 Board decision.  In the 
Board decision, it appears it conceded the veteran claimed 
decreased hearing in service, but noted that at the time of 
separation, there was no evidence of hearing loss.  Thus, 
decreased hearing in service had already been conceded at the 
time of the Board's denial and any current statement and 
testimony as to in-service hearing loss is cumulative of 
evidence of record at the time of the last final decision, 
and cannot constitute new and material evidence.  Reid, 
2 Vet. App. 312.

Based upon the above reasons, the Board finds that the 
evidence associated with the claims file since the January 
1987 Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss and, thus, 
cannot constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the petition to reopen such claim 
is denied.



C.  Urethritis and prostatitis

Service connection for urethritis and prostatitis was denied 
in a February 1954 rating decision.  The relevant evidence of 
record at that time were the veteran's separation examination 
and his application for compensation.  The separation 
examination shows that under item 11, it asked the examiner 
to "[l]ist all significant diseases, wounds, and injuries.  
State circumstances under which wounds or injuries were 
incurred and date of onset.  Answer yes or no in Columns 1 to 
4."  The examiner listed gonorrhea.  Under "EPTS" (existed 
prior to service) and "AMS" (aggravated in military 
service), he wrote "no."  Under "IMS" (incurred in 
military service), he wrote "yes," but under "PD" (present 
disability), he wrote "no."  The examiner stated 
examination of the genitourinary system was normal.  Under 
item 40, it asked whether in the examiner's opinion, the 
wound, injury, or disease would result in "disability" or 
"untimely death."  The examiner included the diagnosis of 
gonorrhea and stated "no" as to both questions.  

In the February 1954 rating decision, the RO stated that 
there was a notation in the service records, dated September 
1945, which noted a history of treatment for two weeks in 
August 1945 with diagnoses of gonorrhea, "acute" and 
urethritis, "acute."  The Board notes that such record is 
not in the claims file, but does not question the RO's report 
of the findings in this document.  The RO denied the claim 
stating that there was no evidence of continuity of the 
condition since service.  There is a notification letter, 
dated February 1954, which informed the veteran of the denial 
of his claim and, in an attached form letter, of his appeal 
rights.  Subsequently in 1954 a January 1954 application for 
hospital treatment was associated with the record.  The 
included medical certification noted a history of nonspecific 
urethritis in service which recurred of and on.  The prostate 
was slightly tender, and the diagnosis was nonspecific 
urethritis.  The RO then issued a notice of the denial of his 
claim in September 1977, which included his appeal rights.  
The veteran did not appeal the decision, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  That is the last 
final denial of the claim.

The relevant evidence associated with the claims file since 
that decision are the daily sick reports, VA medical records, 
testimony from the veteran, a Decision Review Officer 
conference report, the copy of the Court decision, and the 
veteran's application to reopen the claim.  The daily sick 
reports show the veteran was seen multiple times at the 
medical facility but the records do not show for what the 
veteran was treated.  A July 1978 VA examination report shows 
examination of the genitourinary system revealed the prostate 
was soft and boggy.  There was no diagnosis of urethritis or 
prostatitis.  The other VA medical records, dated from 1984 
to 2005 do not show any diagnoses of urethritis or 
prostatitis.  The August 2004 Decision Review Officer 
conference report shows that the veteran claimed he had been 
treated for urethritis and prostatitis in service.  The 
veteran's representative at that time had asserted that the 
prostate cancer was related to the urethritis and prostatitis 
in service.  At the May 2005 hearing before the undersigned, 
the veteran stated he could not remember what problems he had 
in service associated with urethritis and prostatitis.  He 
stated he was currently being treated for his prostate 
(service connection for prostate cancer will be addressed 
separately).  The contents of the Court decision were 
described above.

The additional evidence associated with the veteran's current 
application to reopen the claim does not provide any basis to 
reopen the claim.  At the time of the September 1977 denial, 
the evidence of record showed that the veteran had been 
treated for acute urethritis in service and that upon 
separation, examination of the genitourinary system was 
normal.  In January 1954 he was examined for VA treatment 
purposes and found to have nonspecific urethritis but chronic 
urethritis was not shown; a contintuity of symptoms was not 
demonstrated.  There was no competent evidence of post 
service chronic urethritis or chronic prostatitis.  Here, the 
additional evidence associated with the claims file still 
does not establish chronic urethritis or prostatitis.  In 
February 2001, the veteran was found to have impaired urinary 
elimination and nocturia.  That same month, the examiner 
stated the veteran's prostate was "benign."  There is no 
diagnosis of urethritis or prostatitis in the medical records 
after the 1977 denial of service connection.  Evidence 
confirming a fact that was shown at the time of the last 
denial, here, no chronic urethritis or prostatitis following 
service, cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).

At the May 2005 hearing, the veteran did not elaborate on 
these diagnoses and could not remember the symptoms he 
experienced in service.  Such testimony would not provide a 
basis to reopen the claim, as the veteran had already alleged 
he had been treated for such in service.  See id.; see also 
Reid, 2 Vet. App. 312.  Specifically, his assertions are 
cumulative and redundant of those which were of record at the 
time of the September 1977 determination.  The Court decision 
provided by the veteran does not relate to an unestablished 
fact, as the defects in the veteran's prior claim were lack 
of post service evidence of chronic urethritis and 
prostatitis and a lack of evidence of continuity of 
symptomatology.  The Court decision addresses neither of 
these facts.   

The Board has considered the application of 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) in connection with the 
veteran's application to reopen; however, it would not assist 
the veteran in reopening his claim.  At the time of the prior 
denial, the RO had noted the veteran had been diagnosed with 
acute urethritis while in service, and thus in-service 
treatment had already been shown.  The veteran's assertions 
of in-service treatment are substantiated by the service 
medical records.  The reason the veteran's claim was denied 
was based upon the lack of post service evidence of chronic 
urethritis and/or prostatitis.  The statute and regulation 
allow the combat veteran to address what happened in service, 
as opposed to occurrences following discharge from service.  
See id.  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
September 1977 decision does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for urethritis and prostatitis.  As stated above, 
at the time of the September 1977 decision, the veteran had 
not brought forth post service evidence of chronic urethritis 
or prostatitis, to include continuity of symptomatology.  
Prostatitis has not been shown at any time after service.  
The additional evidence does not cure either of those defects 
and merely confirms the fact that evidence does not show post 
service diagnoses of urethritis or prostatitis.  Thus, the 
additional evidence cannot constitute new and material 
evidence, see 38 C.F.R. § 3.156(a) (2004), and the 
application to reopen such claim is denied.

D.  Prostate cancer

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for prostate cancer.  A February 
1954 rating decision indicates that a 1945 service medical 
record showed treatment for acute gonorrhea and urethritis.  
The separation examination confirms treatment for gonorrhea 
and shows that examination of the genitourinary system was 
normal.  There is no evidence of cancer within one year 
following the veteran's discharge from service or any 
evidence of continuity of symptomatology.  The first 
objective showing of prostate cancer was in 1994, which is 
almost 50 years following the veteran's discharge from 
service.  At an August 2004 Decision Review Officer 
conference, the veteran alleged that the prostate cancer was 
due to the urethritis and prostatitis in service.  At the May 
2005 hearing, the veteran testified that he was being treated 
for prostate problems.  No competent professional has 
attributed the diagnosis of prostate cancer to the veteran's 
service, to include the in-service diagnoses of gonorrhea and 
urethritis.  

The Board has considered the application of 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) in connection with the 
veteran's claim for service connection; however, it would not 
assist the veteran, as the service medical records had shown 
the diagnoses of gonorrhea and urethritis in service.  The 
veteran's statements and testimony only confirm that fact.  
The issue before the Board is whether there is a nexus 
between the diagnosis of prostate cancer and the veteran's 
service.  The statute and the regulation do not address the 
questions of either current disability or nexus to service, 
for both of which competent medical evidence is generally 
required.  See Beausoleil, 8 Vet. App. at 464.  While the 
veteran has attributed the current diagnosis of prostate 
cancer to his service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board finds that the veteran's claim for service 
connection for prostate cancer cannot be granted because 
there is no evidence of manifestations of cancer to a 
compensable degree within one year following his discharge 
from service and no competent evidence of a nexus between the 
current diagnosis of prostate cancer and service, to include 
any evidence of continuity of symptomatology.  The Board is 
sympathetic to the veteran's condition and appreciated his 
testimony at the May 2005 hearing.  However, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
prostate cancer, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

III.  Clear and unmistakable error

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he stated that clear and unmistakable error had 
occurred in the rating decisions that had denied his claims 
for service connection.  In the April 2005 supplemental 
statement of the case, the Decision Review Officer addressed 
whether there was clear and unmistakable error regarding each 
of the four claims in the prior rating decisions.  The 
supplemental statement of the case also provided the veteran 
with the provisions of 38 C.F.R. § 3.105, which addresses 
clear and unmistakable error.  Therefore the Board finds that 
it may address the issue of clear and unmistakable error in 
the prior rating decisions.

Under the provisions of 38 C.F.R. § 3.105(a), an RO rating 
decision may be reversed or amended if that adjudication is 
clearly and unmistakably erroneous.  Otherwise prior 
decisions are final.  38 U.S.C.A. § 7105(c).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.   See Luallen v. Brown, 8 Vet. App. 92, 
96 (1995); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); 
Russell, 3 Vet. App. at 310.  The alleged error must be of 
fact or of law, and when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993), en banc review denied, 6 Vet. 
App. 162 (1994).

A.  December 1945 rating decision

In the December 1945 rating decision, the RO denied service 
connection for hypertension, stating that it was not shown by 
the evidence of record.  The veteran claims that the denial 
was clear and unmistakable error.

The Board has carefully reviewed the evidence of record at 
the time of the December 1945 rating decision and the law 
extant at that time and concludes that the application of the 
law to the facts in this case is against a finding that clear 
and unmistakable error was committed by the RO in that 
decision.  As stated above, the relevant evidence of record 
at that time consisted of the separation examination and the 
veteran's application for compensation.  The Board has 
already reported the findings made in the separation 
examination above and will not repeat them here.  In the 
separation examination report, there were findings that 
showed the veteran had been diagnosed with hypertension by 
the examining physician.  The veteran's blood pressure at 
that time, however, was 140/80, which would not be indicative 
of a hypertensive blood pressure reading.  Thus, whether the 
veteran had hypertension at the time of the separation 
examination is debatable, as there was evidence both for and 
against such finding.  This goes to how the facts were 
weighed by the adjudicator.  Therefore, the RO's 
determination in the December 1945 rating decision that the 
veteran did not have hypertension cannot constitute clear and 
unmistakable error.  Luallen, 8 Vet. App. at 96; Damrel, 
6 Vet. App. 242; Russell, 3 Vet. App. at 310.

B.  February 1954 decision

No specific error has been alleged in the February 1954 
decision, but the Board has carefully reviewed the evidence 
of record at the time of the rating decision and the law 
extant at that time and concludes that the application of the 
law to the facts in this case is against a finding that clear 
and unmistakable error was committed by the RO in that 
decision.  Although treatment for acute urethritis in service 
was related in the rating decision, genitourinary examination 
was normal at service discharge.  There was no postservice 
evidence of urethritis or prostatitis before the RO at the 
time of the February 1954 rating decision.  There was no 
clear, unmistakable error in the 1954 rating decision.  The 
veteran's difference of opinion as to what the outcome should 
have been does not rise to the standard of error required to 
revise this decision.

C.  September 1977 decision

In the September 1977 decision, the RO denied service 
connection for hypertension and urethritis and prostatitis.  
The veteran claims that the denial of those claims was clear 
and unmistakable error.

The Board has carefully reviewed the evidence of record at 
the time of the September 1977 decision and the law extant at 
that time and concludes that the application of the law to 
the facts in this case is against a finding that clear and 
unmistakable error was committed by the RO in that decision.  

Regarding the claim for service connection for hypertension, 
the evidence of record regarding that claim was the same 
evidence that was before the RO at the time of the December 
1945 rating decision.  The veteran had not submitted any 
additional evidence at that time.  Thus, for the reasons 
stated above regarding the December 1945 rating decision, the 
Board finds that clear and unmistakable error was not shown 
in the September 1977 rating decision in its denial of 
service connection for hypertension.

Regarding the claim for service connection for urethritis and 
prostatitis, the relevant evidence of record at that time 
consisted of the separation examination, a report of a 
September 1945 service record, the January 1954 medical 
certificate received by the RO in August 1954, and the 
veteran's application for compensation.  The Board has 
already reported the findings made in the separation 
examination and the certificate above and will not repeat 
them here.  As reported in the February 1954 rating decision, 
there was a service medical record that showed the veteran 
had been treated in September 1945 for gonorrhea, "acute," 
and urethritis, "acute."  In the separation examination 
report, the examiner stated the veteran had incurred 
gonorrhea during service, but that the veteran did not have a 
present disability related to gonorrhea at the time of 
separation.  There was no evidence of record to show that the 
gonorrhea had caused chronic urethritis or prostatitis or 
even show that the veteran had post service diagnoses of 
urethritis or prostatitis except for the January 1954 medical 
certificate diagnosis of urethritis more than 8 years after 
service.  In the 1954 rating decision, the RO had denied the 
claim stating there was no evidence of urethritis at 
discharge or evidence of continuity of symptomatology since 
the veteran's discharge from service.  The only additional 
evidence possibly addressing this claim at the time of the 
September 1977 decision was the 1954 medical certificate 
showing urethritis but there was no continuity of symptoms 
shown over the more than 8 years from service to the 1954 
certificate.  Therefore, it would appear that the basis for 
the denial in September 1977 was the same as that shown in 
the 1954 rating decision.  The Board finds that the 1977 
denial of service connection for urethritis and prostatitis 
was supportable, as there was a lack of evidence showing post 
service complaints, treatment or diagnosis of prostatitis or 
postservice continuity of symptomatology associated with 
urethritis.  The Board notes that there was no evidence of 
urethritis from 1954 to the time of the 1977 decision, a 
period of more than 23 years.

The veteran argues, in effect, that service connection should 
have been granted for urethritis and prostatitis.  This 
argument amounts only to a dispute with the weighing and 
evaluation of the evidence then of record and is the type of 
allegation that cannot, as a matter of law, form the basis 
for clear and unmistakable error.  A mere disagreement with 
how the RO evaluated the facts before it does not constitute 
an allegation that is adequate to raise a clear-and-
unmistakable-error claim.  Luallen, 8 Vet. App. at 96; 
Damrel, 6 Vet. App. at 246; Russell, 3 Vet. App. at 310.

D.  November 1985 rating decision

The veteran's claim for clear and unmistakable error in the 
November 1985 rating decision that denied service connection 
for bilateral hearing loss lacks legal merit because he 
appealed that decision, and the Board affirmed the denial of 
service connection in the January 1987 decision.  A rating 
decision issued by the agency of original jurisdiction, which 
is appealed to and affirmed by the Board is considered to be 
subsumed by the Board decision and, thus, pursuant to the 
Federal Circuit's holding in Smith (William A.) v. Brown, 
35 F.3d 1516, 1523-25 (Fed. Cir. 1994) (Board decisions not 
subject to collateral attack under 38 C.F.R. § 3.105(a)), no 
claim of clear and unmistakable error, under section 
3.105(a), may exist as a matter of law.  See also Duran v. 
Brown, 7 Vet. App. 216, 224 (1994) (Clear and unmistakable 
error can be alleged only as to a "prior, unappealed [RO 
rating] decision." (Emphasis added.)).  The November 1985 
rating decision was subsumed by the Board's decision in 
January 1987 and, therefore, that rating decision may not be 
reviewed for clear and unmistakable error, and any such claim 
cannot exist as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (In a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

If the veteran would like to claim clear and unmistakable 
error in the January 1987 Board decision, he would need to 
submit a motion for clear and unmistakable error in that 
decision directly to the Board.




ORDER

Service connection for hypertension is granted.

The application to reopen the claim for service connection 
for bilateral hearing loss is denied.

The application to reopen the claim for service connection 
for urethritis and prostatitis is denied.

Service connection for prostate cancer is denied.

The claims of clear and unmistakable error in the December 
1945 rating decision, the February 1954 decision, the 
September 1977 decision, and the November 1985 rating 
decision, are denied.



________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


